 1   DAVID R. FISCHER, ESQ.
     Nevada Bar No. 10348
 2   LAW OFFICE OF DAVID R. FISCHER
     400 South 4th Street, Suite 500
 3   Las Vegas, Nevada 89101
     Telephone: (702) 547-3944
 4   Facsimile: (702) 974-1458
     Email: federal@fischerlawlv.com
 5   Attorney for Defendant EMMANUEL GARCIA LOPEZ

 6
                                 UNITED STATES DISTRICT COURT
 7                                    DISTRICT OF NEVADA

 8
     UNITED STATES OF AMERICA,                            Case No.: 2:18-cr-00180-JCM-VCF-1
 9
                            Plaintiff,
10
     vs.
11                                                        STIPULATION TO CONTINUE
     EMMANUEL GARCIA LOPEZ,                               HEARING FOR SENTENCING
12
                            Defendant.                    (Second Request)
13

14
             IT IS HEREBY STIPULATED AND AGREED, by and between Dayle Elieson, United
15
     States Attorney, Brandon C. Jaroch, Esq., Assistant United States Attorney, and David R.
16
     Fischer, Esq., counsel for defendant EMMANUEL GARCIA LOPEZ, that the Hearing for
17
     Sentencing in the above-captioned matter set for Thursday, January 17, 2019 at 10:00 A.M. be
18
     vacated and continued to a date and time convenient to the Court but no earlier than ninety (90)
19
     days.
20
             This Stipulation for the continuance is entered into for the following reasons:
21
             1. This is a joint request by counsel for the Government and counsel for the Defendant,
22
                EMMANUEL GARCIA LOPEZ;
23

24
                                                      1
25
            Case 2:18-cr-00180-JCM-VCF Document 78 Filed 12/13/18 Page 2 of 5



 1
            2. The additional time requested by this Stipulation is reasonable pursuant to Federal
 2              Rule of Criminal Procedure 32(b)(2), which states that “the court may, for good
 3              cause, change any limits prescribed in this rule”;

 4          3. Both counsel request this additional time in order to allow adequate time to research
                Sentencing issues and to prepare for the sentencing hearing;
 5
            4. Counsel is still awaiting the disclosure of necessary materials to be used in support
 6
                of the sentencing memorandum;
 7
            5. Counsel communicated with the Defendant, EMMANUEL GARCIA LOPEZ, who
 8              is currently in custody at the Nevada Southern Detention Center, and who agrees

 9              with the continuance;

10          6. Counsel is currently appointed to a complex case set to go to trial on January 28,
                2019, and predicted to last at least 8 to 10 weeks;
11
            7. This is the second request for a continuance filed herein.
12
            WHEREFORE, for the foregoing reasons, the ends of justice would best be served by a
13   continuance of the Sentencing Hearing to be set to a date and time convenient to the Court but
14   no earlier than ninety (90) days.

15
            DATED this 13th day of December, 2018
16

17

18                                                /s/ Brandon C. Jaroch
                                                  BRANDON C. JAROCH, ESQ.
19                                                Assistant United States Attorney
                                                  Counsel for the United States
20

21
                                                  /s/ David R. Fischer
22                                                DAVID R. FISCHER, ESQ.
                                                  Counsel for Defendant LOPEZ
23

24
                                                     2
25
           Case 2:18-cr-00180-JCM-VCF Document 78 Filed 12/13/18 Page 3 of 5



 1                          CERTIFICATE OF ELECTRONIC SERVICE

 2          I HEREBY CERTIFY that I am an employee or agent of the LAW OFFICE OF DAVID

 3   R. FISCHER and am a person of such age and discretion as to be competent to serve papers and

 4   that on the 13th day of December, 2018, I served a copy of the above and foregoing

 5   STIPULATION TO CONTINUE SENTENCING HEARING in the following manner(s):

 6      ☒ ELECTRONIC SERVICE: Pursuant to Local Rule IC 4-1 of the United States District

 7          Court for the District of Nevada, the above-referenced document was electronically filed
 8          and served on all appearing parties through the Notice of Electronic Filing automatically
 9          generated by the Court.
10      ☒ UNITED STATES MAIL: By depositing a true and correct copy of the above referenced
11
            document into the United States Mail with prepaid first-class postage, addressed to the
12
            parties at their last-known mailing address(es):
13                 Emmanuel Garcia Lopez
                   Nevada Southern Detention Center
14                 2190 East Mesquite Avenue
                   Pahrump, NV 89060

15      ☐ OVERNIGHT COURIER: By depositing a true and correct copy of the above referenced
16
            document for overnight delivery via a nationally-recognized courier, addressed to the
17
            parties listed below at their last-known mailing address.
18
        ☐ FACSIMILE: By sending the above-referenced document via facsimile to those persons
19
            listed on the attached service list at the facsimile numbers set forth thereon.
20
        ☐ EMAIL: By sending the above-referenced document via email to those persons at the
21
            email addresses set forth below:
22
                                                      __/s/ David R Fischer_______________________
23                                                    DAVID R. FISCHER, ESQ.
                                                      Attorney for Defendant LOPEZ
24
                                                        3
25
            Case 2:18-cr-00180-JCM-VCF Document 78 Filed 12/13/18 Page 4 of 5



 1

 2                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 3

 4
     UNITED STATES OF AMERICA,                           Case No.: 2:18-cr-00180-JCM-VCF-1
 5                         Plaintiff,

 6   vs.
                                                         FINDINGS OF FACT, CONCLUSIONS
 7                                                       OF LAW, AND ORDER
     EMMANUEL GARCIA LOPEZ,
 8
                           Defendant.
 9

10
                                         FINDINGS OF FACT
11
            Based on the pending Stipulation of counsel, and good cause appearing therefore, the
12
     Court finds that:
13

14          1. This is a joint request by counsel for the Government and counsel for the Defendant,

15              EMMANUEL GARCIA LOPEZ;
            2. The additional time requested by this Stipulation is reasonable pursuant to Federal
16
                Rule of Criminal Procedure 32(b)(2), which states that “the court may, for good
17
                cause, change any limits prescribed in this rule”;
18
            3. Both counsel request this additional time in order to allow adequate time to research
19              Sentencing issues and to prepare for the sentencing hearing;
20          4. Counsel is still awaiting the disclosure of necessary materials to be used in support

21              of the sentencing memorandum;
            5. Counsel communicated with the Defendant, EMMANUEL GARCIA LOPEZ, who
22
                is currently in custody at the Nevada Southern Detention Center, and who agrees
23
                with the continuance;
24
                                                     4
25
            Case 2:18-cr-00180-JCM-VCF Document 78 Filed 12/13/18 Page 5 of 5



 1
            6. Counsel is currently appointed to a complex case set to go to trial on January 28,
 2              2019, and predicted to last at least 8 to 10 weeks;

 3          7. This is the second request for a continuance filed herein.

 4
                                        CONCLUSIONS OF LAW
 5
            The ends of justice served by granting said continuance outweigh the best interest of the
 6
     public, since the failure to grant said continuance would be likely to result in a miscarriage of
 7
     justice, would deny the parties herein sufficient time and the opportunity within which to be
 8
     able to effectively and thoroughly prepare for sentencing, taking into account the exercise of
 9
     due diligence.
10
            The continuance sought herein is excusable under the Speedy Trial Act, Title 18, United
11
     States Code, Section 3161(h)(1)(D) and Title 18, United States Code, Section 3161(h)(7)(A)
12
     considering the factors in Title 18, United States Code, Sections 3161(h)(7)(B)(i) and
13
     3161(h)(7)(B)(iv).
14

15                                                ORDER

16          IT IS HEREBY ORDERED that the Sentencing Hearing currently scheduled for

17   Thursday, January 17, 2019 at 10:00 A.M., be continued to the 22nd day of April, 2019, at

18   10:00 a.m., in courtroom 6A.

19
                                           ________________________________________
20                                         UNITED STATES DISTRICT JUDGE
                                           HONORABLE JAMES C. MAHAN
21

22                                         Case No.: 2:18-cr-00180-JCM-VCF-1

23
                                                   December 17, 2018
                                           DATED: _________________________________
24
                                                      5
25
